ORDER

Per Curiam:

The petitioner, Joe F. Anderson, was indefinitely suspended from the practice of law in this State by Order of the Court reported in 255 S. C. 56, 177 S. E. (2d) 130. The petitioner filed for reinstatement by Petition dated December 8, 1972. A public hearing was accorded him by the Committee on Character and Fitness on February 6, 1973. *187Additionally, the Committee received and considered letters of recommendation from numerous citizens of South Carolina.
The members of the Committee on Character and Fitness are officers of this Court commissioned and charged with the duty of investigating the character and claimed rehabilitation of fellow members of the Bar seeking reinstatement and reporting to the Court their findings and recommendations. The Committee on Character and Fitness unanimously recommended that Joe F. Anderson be readmitted to the practice of law in South Carolina. After consideration of the Petition and unanimous recommendation of the Committee on Character and Fitness,
It is ordered that Joe F. Anderson be reinstated as a member of the Bar of South Carolina after taking the oath of attorney in open Court and being enrolled on the Roll of Attorneys of this State.